internal_revenue_service number info release date index no date conex-159541-02 cc ita b4 attention dear this letter is in response to your letter dated date on behalf of your asked us to make permanent constituent mr the provisions of notice_2001_69 2001_2_cb_491 which involve the tax treatment of amounts paid under employer leave-based donation programs mr notice_2001_69 provided interim guidance that the treasury_department and the irs believed was appropriate in the aftermath of the date terrorist attacks although contrary to well-established legal principles notice_2001_69 provided special relief for uniquely tragic circumstances the treasury_department and the irs have studied the issue and believe that employees who participate in leave-based donation programs may have taxable_income under longstanding assignment_of_income principles also the employees may be eligible for a charitable_contribution_deduction depending on each individual’s tax situation accordingly consistent with tax principles that are well-established in the law and administrative guidance the treasury_department and the irs have decided not to extend notice_2001_69 to payments made after date i hope this information is helpful please call if you have any further questions sincerely james l atkinson associate chief_counsel income_tax accounting
